internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-129091-01 date date legend fund on date the internal_revenue_service issued ltr plr- to fund the purpose of this letter is to inform you that ltr is hereby revoked in accordance with section dollar_figure of revproc_2001_1 2001_1_irb_1 date ltr granted fund a partnership rulings that i fund’s method of making reverse sec_704 allocations is a reasonable method within the meaning of sec_1_704-3 of the income_tax regulations and ii fund may combine built-in gains and losses from qualified_financial_assets contributed to it with gains and losses from revaluations for purposes of performing aggregate allocations however ltr did not sufficiently identify the partners of fund or the assets contributed to fund accordingly ltr is revoked sec_7805 of the code provides that the secretary_of_the_treasury or_his_delegate may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect section dollar_figure of revproc_2001_1 provides that a letter_ruling found to be in error or not in accord with the current views of the internal_revenue_service may be revoked or modified unless it was part of a closing_agreement if a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the service uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation section dollar_figure provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer to whom the letter_ruling was issued provided that inter alia the taxpayer relied in good_faith on the letter_ruling and revoking or modifying the letter_ruling would be to the taxpayer’s detriment section dollar_figure prescribes the procedures for requesting relief under sec_7805 plr-129091-01 sec_6110 of the code provides that this ruling may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s william p o’shea sincerely yours deputy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
